DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 01/07/2021 has been entered.  Claims 1-6 and 8-14 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Chow et al. (US 4527724 A).
Regarding claim 1, Chow et al. discloses a method of adjusting a minimum gap (using indicator 219) between a cartridge assembly (8/9) and an anvil assembly (6) of a surgical instrument (1), the method comprising: rotating a handle assembly (3) of the surgical instrument relative to an elongated portion (2) of the surgical instrument such that the cartridge assembly moves along a longitudinal axis of the surgical instrument relative to the handle assembly (figs. 1 and 3), wherein a tissue contacting surface of the cartridge assembly (figs. 3 and 7-10) and a tissue contacting surface (7/186) of the anvil assembly (6) define a tissue gap therebetween that varies in response to rotation of the handle assembly of the surgical instrument relative to the elongated portion of the instrument (figs. 1-4); and 
affixing the handle assembly (gap set via indicia 219 with adjustment knob 12/bolt 73 and affixed/locked with hook 143/lock 14) to the elongated portion to prevent future movement therebetween during an entirety of use of the surgical instrument (col. 19-col. 20, claims 1-5, figs. 1-4).
Regarding claim 14, Chow et al. discloses a method of adjusting a minimum gap between a cartridge assembly (8/9) and an anvil assembly (6) of a surgical instrument (1, using indicator 219), the method comprising: rotating a handle assembly (3) of the surgical instrument (1) relative to an elongated portion (2) of the surgical instrument such that the cartridge assembly moves along a longitudinal axis of the surgical instrument relative to the handle assembly, wherein a tissue contacting surface of the cartridge assembly and a tissue contacting surface of the anvil assembly define a tissue gap therebetween that varies in response to rotation of the handle assembly of the surgical instrument relative to the elongated portion of the instrument; 
affixing the handle assembly to the elongated portion to prevent future movement therebetween (gap set via indicia 219 with adjustment knob 12/bolt 73 and affixed/locked with hook 143/lock 14); and rotating an approximation knob (12) of the surgical instrument relative to the handle assembly to cause longitudinal movement of the anvil assembly relative to the cartridge assembly (col. 19-col. 20, claims 1-5).
Regarding claims 2-3, Chow et al. discloses rotating the handle assembly includes the elongated portion threadably engaging the handle assembly (via bolt 73) further including rotating an approximation knob (12) 
Regarding claims 4-5, Chow et al. discloses threadably engaging a stopper (78/89/90) with the approximation knob (12) further including rotating the stopper relative to the approximation knob until a blocking portion of the stopper contacts a proximal face of the drive member and affixing the stopper to the approximation knob to prevent future movement therebetween (col. 19-col. 20, claims 1-5, figs. 1-4).

Allowable Subject Matter
Claims 6 and 8-13 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of selectively permitting actuation of a pivotable handle of a surgical instrument to eject fasteners comprising all the structural and functional limitations and further comprising actuating an approximation mechanism of the surgical instrument to move a drive member of the surgical instrument and a first jaw member of the surgical instrument relative to a 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-13 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New Claim 14 has been examined.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731